Name: 98/344/EC: Council Decision of 27 April 1998 concerning the conclusion of the Agreement amending the fourth ACP-EC Convention of LomÃ ©, signed in Mauritius on 4 November 1995
 Type: Decision
 Subject Matter: European construction;  international affairs
 Date Published: 1998-05-29

 Avis juridique important|31998D034498/344/EC: Council Decision of 27 April 1998 concerning the conclusion of the Agreement amending the fourth ACP-EC Convention of LomÃ ©, signed in Mauritius on 4 November 1995 Official Journal L 156 , 29/05/1998 P. 0001 - 0002COUNCIL DECISION of 27 April 1998 concerning the conclusion of the Agreement amending the fourth ACP-EC Convention of LomÃ ©, signed in Mauritius on 4 November 1995 (98/344/EC) THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 238, in conjunction with the second sentence of Article 228(2) and the second subparagraph of Article 228(3) thereof,Having regard to the assent of the European Parliament (1),Whereas the Agreement amending the fourth ACP-EC Convention of LomÃ ©, signed in Mauritius on 4 November 1995, should be approved,HAS DECIDED AS FOLLOWS:Article 1 The Agreement amending the fourth ACP-EC Convention of LomÃ ©, the protocols and declarations annexed thereto and the declarations attached to the Final Act are hereby approved on behalf of the Community.The texts of the Agreement, the protocols and declarations annexed thereto and the Final Act are attached to this Decision.Article 2 1. Where the Community is required to take a position in the ACP-EC Council of Ministers, that position shall be determined by the Council acting by a qualified majority on a proposal from the Commission. However, the Council shall act unanimously when the question covers a field for which unanimity is required for the adoption of internal rules.2. Where the Community is required to take a position in the ACP-EC Committee of Ambassadors, in cases where that Committee is required to take decisions under powers delegated to it by the ACP-EC Council of Ministers, that position shall be determined in accordance with the rules set out in paragraph 1.3. The President of the Council shall hold the office of President of the ACP-EC Council of Ministers in accordance with Article 340 of the fourth ACP-EC Convention and shall present the Community position jointly with the Commission representative.Article 3 Decisions of the ACP-EC Council of Ministers shall be published in the Official Journal of the European Communities.Article 4 Pursuant to Article 366 of the fourth ACP-EC Convention, the President of the Council shall deposit the act of notification provided for in Article 360 of the said Convention for the Community.Done at Luxembourg, 27 April 1998.For the CouncilThe PresidentR. COOK(1) OJ C 20, 20.1.1997, p. 134.